Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed January 10, 2022 amends claims 1-20. Claims 1-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/07/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
4.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-17 of U.S. Patent No. 10944219 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.       Claims 1-9, 11-13 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ingels (US 2011/0320834 A1) (hereinafter Ingels) in view of Hart (US 5995911 A) (hereinafter Hart).

               Regarding claim 1, Ingels discloses an electrical power system comprising:
an electrical power connector (Fig. 1, power outlets 111, 112, 113, 114, 115, 116, 117 and 118 of the DCMU 100); 
a contact configured to electrically connect a power supply to a load (paragraph 0069, Fig. 1, FIG. 1, couples the power outlets 111, 112, 113, 114, 115, 116, 117 and 118 to the power inlet 101 via respective switch-on/switch-off circuits); 
a first sensor configured to sense a first characteristic of the electrical power connector (paragraph 0069, FIG. 1, connectors, couples power outlets 111, 112, 113, 114, 115, 116, 117 and 118 to the power inlet 101 via respective switch, paragraph 0076, system measured for each power outlet, 111, 112, 113, 114, 115, 116, 117 and 118, and  8 A per port configured per outlet); 
a second sensor configured to sense a second characteristic of the electrical power connector (paragraph 0005, sensors dynamically control applications and tasks, para 0020, system comparison with existing smart PDU devices, logs parameters or events (or both), parameter values measured in DCMU and detect abnormalities, para 0028, system detect parameters such as temperature, humidity, or their respective correlations, and predict power outages and prevent controlling status of power outlets or hardware); and 
an electronic controller configured to receive a first signal indicative of the first characteristic, receive a second signal indicative of the second characteristic (para 0020, Logging the parameters or events (or both) and analysis thereof by DCMU's processor enables to detect abnormalities, para 0045, exceeds certain per-outlet threshold, processor irrespective of logged values and trends analysis, immediately take preventive measures, paragraph 0059-0062, sensed by a current sensor in DCMU and voltage measured at a power inlet), 
compare the first signal to a first threshold, compare the second signal to a second threshold, and dynamically adjust at least one selected from a group consisting of the first threshold and the second threshold (para 0001, smart power distribution unit (PDU) with improved prevention of abnormal shutdown (disaster prevention), para 05, sensor dynamically control applications and tasks running, para 0020, parameter values measured in DCMU and detect threshold, para 07, system monitored aggregate power consumption exceeds a predetermined threshold, para 036, monitor  overall power consumption exceeds an overall threshold).
Even though Ingels discloses controller configured to receive the first and the second characteristics from first and second sensors, Hart fails to disclose the dynamic adjustment is based on at least one selected from a group consisting of an operational limit and a known operational behavior.
In analogous art, Hart more specifically discloses the dynamic adjustment is based on at least one selected from a group consisting of an operational limit and a known operational behavior (col. 4, lines 26-34, The toroid 56 include electrical conductor 15A and conductor 15A couples to toroid 56 has winding 58 and winding 60 and windings are formed of multiple turns of copper wire wound around toroid 56 in a manner, col. 4, lines 30-34, toroid 56 winding 58 and winding 60. These windings are formed of multiple turns of copper wire wound around toroid 56 in a manner commonly practiced in the transformer industry, col. 2, lines 50-60, monitoring system monitoring voltages and currents and plurality of sensor apparatuses that monitor electricity in the electric circuits, col. 1, lines 60-63, voltage transformers and current transformers are coupled to various electric transmission lines to measure voltage and current in line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of data management unit takes measures for disaster prevention and recovery based on logged parameters or events disclosed by Ingels to use sensors to senses or detects current at electrical connectors when connectors are plugged as taught by Hart to use sensor apparatus senses the electricity in the phase conductor and provides a digital output that is representative of the sensed electricity in the phase conductor [Hart, Abstract].
Regarding claim 2, Ingels discloses the electronic power system of claim 1, wherein the controller is further configured to determine an abnormal condition based on a comparison of the first signal to the first threshold (para 036, DCMU monitor power consumption and power consumption exceeds an overall threshold that exceeds threshold logged parameters or events, and results of trends analysis thereupon). 
Regarding claim 3, Ingels discloses the electronic power system of claim 1, wherein the controller is further configured to determine an abnormal condition based on a comparison of the second signal to the second threshold (para 038, processor to distinguish on the basis of a comparison of behavior and reduce power consumption below predefined threshold, paragraph 0020, processor enables to detect abnormalities and based on comparison of threshold value, detect abnormalities). 
Regarding claim 4, Ingels discloses the electronic power system of claim 1, wherein the first sensor is a voltage sensor (paragraph 0059-0062, sensed by a current sensor in DCMU and voltage measured at a power inlet, paragraph 0069-0072, system use current sensor, and DCMU 100 is equipped with a voltage sensor). 
Regarding claim 5, Ingels discloses the electronic power system of claim 1, wherein the first sensor is a temperature sensor (paragraph 0059-0062, sensed by a current sensor in DCMU and voltage measured at a power inlet, paragraph 0069-0072, system use current sensor, and DCMU 100 is equipped with a voltage sensor). 
Regarding claim 6, Ingels discloses the electronic power system of claim 1, wherein the first sensor is a current sensor (paragraph 0059-0062, sensed by a current sensor in DCMU at a power inlet, paragraph 0069-0072, system use current sensor). 
Regarding claim 7, Ingels discloses the electronic power system of claim 1, wherein the predetermined threshold is a default value based on an application of the electrical power system (paragraph 0001, smart power distribution unit (PDU) with improved prevention of abnormal shutdown events (disaster prevention), paragraph 0020, processor enables to detect abnormalities and based on comparison of threshold value, detect abnormalities). 
Regarding claim 8, Ingels discloses the electronic power system of claim 1, wherein the electronic controller is located within the electrical power connector (para 0022, (DCMU) comprising a power inlet, a plurality of power outlets and a processor). 
Regarding claim 9, Ingels discloses the electronic power system of claim 1, wherein the electronic controller is located on at least one selected from the group consisting of an external communication device, an external wiring device, a remote server, and a cloud network (paragraph 0004, computer network controller accessible through a network protocol such as Telnet, SSH (Secure Shell), SNMP (Simple Network Management Protocol), ICQ ("I seek you"), or web portal, paragraph 0071, operator to remotely manage and control power distribution from PC with network connectivity, RS232 serial data ports 151-154 for connectivity with computers, servers, routers, etc.) 
Regarding claim 11, Ingels discloses the electronic power system of claim 1, wherein at least one of the first characteristic and the second characteristic is based on an installation condition (para 0076, system compares real-time measured for each power outlet, 111, 112, 113, 114, with per-outlet power threshold and when measured threshold exceeds).
Regarding claim 12, Ingels discloses the electronic power system of claim 11, wherein the installation condition is at least one selected from the group consisting of an expected/allowed temperature range, an indoor versus outdoor use, a degree of climate control or non-climate control, a level of moisture/humidity, a natural temperature variation, a geographical location, and an installation location (para 0005, sensors parameters temperature, humidity to dynamically control for optimization data, para 0076, system compares real-time measured for each power outlet, 111, 112, 113, 114, with per-outlet power threshold and when measured threshold exceeds, system switched off via a switch-on/switch-off circuit).. 
Regarding claim 13, Ingels discloses the electronic power system of claim 1, wherein at least one of the first characteristic and the second characteristic is one selected from the group consisting of a temperature, a voltage, and a current (paragraph 0059-0062, sensed by a current sensor in DCMU and voltage measured at a power inlet, paragraph 0069-0072, system use current sensor, and DCMU 100 is equipped with a voltage sensor, V-SENSOR or 171, In addition to voltage and current, logs environmental parameters such as temperature, humidity and airflow). 
Regarding claim 18, Ingels discloses a method of monitoring an electrical power system (Fig. 1, power outlets 111, 112, 113, 114, 115, 116, 117 and 118 of the DCMU 100), the method comprising: 
sense, via a first sensor, a first characteristic (paragraph 0028, system detect parameters such as temperature, humidity, and predict power outages); 
sense, via a second sensor, a second characteristic; receive, via a controller, a first signal indicative of the first characteristic (paragraph 0005, sensors for environmental parameters such as temperature, humidity dynamically control applications and tasks); 
receive, via the controller, a first signal indicative of the first characteristic; compare the first signal to a first threshold (para 0020, Logging parameters or events (or both) and analysis thereof by DCMU's processor enables to detect abnormalities); 
compare the second signal to a second threshold; and dynamically adjust at least one selected from a group consisting of the first threshold and the second threshold (para 0001, smart power distribution unit (PDU) with improved prevention of abnormal shutdown (disaster prevention), para 05, sensor dynamically control the applications and tasks running, para 0020, parameter values measured in DCMU and detect threshold, para 07, system monitored aggregate power consumption exceeds predetermined threshold, para 036, monitor  overall power consumption exceeds an overall threshold). 
Even though Ingels discloses controller configured to receive the first and the second characteristics from first and second sensors, Hart fails to disclose the dynamic adjustment is based on at least one selected from a group consisting of an operational limit and a known operational behavior.
In analogous art, Hart more specifically discloses the dynamic adjustment is based on at least one selected from a group consisting of an operational limit and a known operational behavior (col. 4, lines 26-34, The toroid 56 include electrical conductor 15A and conductor 15A couples to toroid 56 has winding 58 and winding 60 and windings are formed of multiple turns of copper wire wound around toroid 56 in a manner, col. 4, lines 30-34, toroid 56 winding 58 and winding 60. These windings are formed of multiple turns of copper wire wound around toroid 56 in a manner commonly practiced in the transformer industry, col. 2, lines 50-60, monitoring system monitoring voltages and currents and plurality of sensor apparatuses that monitor electricity in the electric circuits, col. 1, lines 60-63, voltage transformers and current transformers are coupled to various electric transmission lines to measure voltage and current in line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of data management unit takes measures for disaster prevention and recovery based on logged parameters or events disclosed by Ingels to use sensors to senses or detects current at electrical connectors when connectors are plugged as taught by Hart to use sensor apparatus senses the electricity in the phase conductor and provides a digital output that is representative of the sensed electricity in the phase conductor [Hart, Abstract].
Regarding claim 19, Ingels discloses the method of claim 18, further comprising determining an abnormal condition based on a comparison of the first signal to the first threshold (para 036, DCMU monitor power consumption and power consumption exceeds an overall threshold that exceeds threshold logged parameters or events, and results of trends analysis thereupon). 
Regarding claim 20, Ingels discloses the method of claim 18, further comprising determining an abnormal condition based on a comparison of the second signal to the second threshold (para 038, processor to distinguish on the basis of a comparison of behavior and reduce power consumption below predefined threshold, para 0020, detect abnormalities and based on comparison of threshold value, detect abnormalities). 

10.       Claim 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ingels (US 2011/0320834 A1) (hereinafter Ingels) in view of Hart (US 5995911 A) (hereinafter Hart) and further in view of Patey (US 2002/0064983) (hereinafter Patey).

Regarding claim 10, Ingels discloses the electronic power system of claim 1, wherein the controller is partially located within the electrical connector and partially located on at least one selected from the group consisting of an external communication device, an external wiring device, a remote server, and a cloud network (paragraph 0004, computer network controller accessible through a network protocol such as Telnet, SSH (Secure Shell), SNMP (Simple Network Management Protocol), ICQ ("I seek you"), or through a web portal, paragraph 0071, operator to remotely manage and control power distribution from a PC with network connectivity, RS232 serial data ports 151, 152, 153 and 154 for connectivity with the computers, servers, routers, etc.).
Ingels and Har fails to discloses the controller is partially located within the electrical connector.
In analogous art, Patey discloses the controller is partially located within the electrical connector (Fig. 2-3, Abstract, connection member with prongs in one end, suitable for engaging a standard wall outlet, and a receiving socket in the opposite end for receiving a standard electrical plug).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of data center management unit takes measures for disaster prevention and disaster recovery based on the logged parameters or events disclosed by Ingels and Hart to remotely unplugging an electrical plug from an electrical outlet as taught by Patey to use pressure member to press against the outlet, while the connection member moves away from the outlet for electrical disconnection to separately configured to monitor its sensor and to transmit that sensor's data for electrical disconnection [Patey, Abstract].

11.       Claims 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ingels (US 2011/0320834 A1) (hereinafter Ingels) in view of Hart (US 5995911 A) (hereinafter Hart) and further in view of Achin (US 2016/0335550) (hereinafter Achin).

Regarding claim 14, Ingels and Hart fails to disclose the electrical power system of claim 1, wherein the controller is further configured to provide a maintenance schedule tracker. 
In analogous art, Achin discloses the electrical power system of claim 1, wherein the controller is further configured to provide a maintenance schedule tracker (Fig. 1, 4, Abstract, resource allocation schedule allocating).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of data center management unit takes measures for disaster prevention and disaster recovery based on the logged parameters or events disclosed by Ingels and Hart to use sensors to senses or detects the current rating of electrical connectors when the connectors are plugged into an electrical socket as taught by Achin to use each sensor interface unit is separately configured to monitor its sensor and to transmit that sensor's data, via a digital wireless communications network Achin, Abstract].
Regarding claim 15, Ingels and Hart fails to disclose  the electrical power system of claim 1 further comprising a load, wherein the controller is further configured to determine an abnormal condition of the power system based on information received from the load. 
In analogous art, Achin discloses the electrical power system of claim 1 further comprising a load, wherein the controller is further configured to determine an abnormal condition of the power system based on information received from the load (Fig. 2, para 0005, Machine-learning techniques (e.g., supervised statistical-learning techniques) used to generate a predictive model, para 0072-0073, machine-executable template includes one or more predictive modeling algorithms, which include, algorithm selection, parameter estimation, hyper-parameter tuning, scoring, diagnostics, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of data center management unit takes measures for disaster prevention and disaster recovery based on the logged parameters or events disclosed by Ingels and Hart to use sensors to senses or detects the current rating of electrical connectors when the connectors are plugged into an electrical socket as taught by Achin to use each sensor interface unit is separately configured to monitor its sensor and to transmit that sensor's data, via a digital wireless communications network Achin, Abstract].
Regarding claim 16, Ingels and Hart fails to disclose the electrical power system of claim 1, wherein the controller is further configured to utilize machine learning and artificial intelligence algorithms to perform or improve prediction or diagnostic capability based on the information received from at least one selected from the load. 
In analogous art, Achin discloses the electrical power system of claim 1, wherein the controller is further configured to utilize machine learning and artificial intelligence algorithms to perform or improve prediction or diagnostic capability based on the information received from at least one selected from the load (Fig. 2, paragraph 0005, Machine-learning techniques (e.g., supervised statistical-learning techniques) used to generate a predictive model, paragraph 0072-0073, machine-executable template includes one or more predictive modeling algorithms, which include, algorithm selection, parameter estimation, hyper-parameter tuning, scoring, diagnostics, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of data management unit takes measures for disaster prevention and recovery based on logged parameters or events disclosed by Ingels and Hart to use predictive models generated by the selected modeling procedures, scores of models for data associated with the prediction problemas taught by Achin to select a predictive model for a prediction problem, the suitabilities of predictive modeling procedures for the prediction problem may be determined based on characteristics of the prediction problem [Achin, Abstract].
Regarding claim 17, Ingels and Hart fails to disclose the electrical power system of claim 16, wherein the controller is further configured to utilize machine learning and artificial intelligence algorithms to further improve prediction capability based on the information received from the load. 
In analogous art, Achin discloses the electrical power system of claim 16, wherein the controller is further configured to utilize machine learning and artificial intelligence algorithms to further improve prediction capability based on the information received from the load (Fig. 1, 4, Abstract, selecting predictive model for prediction problem, predictive modeling procedures for prediction problem, paragraph 0065, different modeling solutions for prediction problem based on results of prior searches to improve effectiveness, paragraph 0100, predictive modeling system 100 for potential improvements to methodologies, techniques, and/or tasks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of data center management unit takes measures for disaster prevention and disaster recovery based on the logged parameters or events disclosed by Ingels and Hart to use predictive models generated by the selected modeling procedures, and/or scores of the models for data associated with the prediction problem as taught by Achin to use each sensor interface unit is separately configured to monitor its sensor and to transmit that sensor's data, via a digital wireless communications network [Achin, Abstract].
Response to Arguments
10.        Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive. 
Double Patenting rejection not withdrawn.
          On page 6, lines 21-22, and page 7, lines 23-28, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Ingels teaches as in Fig. 1, FIG. 1, couples the power outlets 111, 112, 113, 114, 115, 116, 117 and 118 to the power inlet 101 via respective switch-on/switch-off circuits and sensors dynamically control applications and tasks, and system comparison with existing smart PDU devices, logs parameters or events (or both), parameter values measured in DCMU and detect abnormalities [05, 020] and, system detect parameters such as temperature, humidity, or their respective correlations, and predict power outages and prevent controlling status of power outlets or hardware [028] and smart power distribution unit (PDU) with improved prevention of abnormal shutdown (disaster prevention) [001] and, parameter values measured in the DCMU and detect threshold [020] and, system monitored aggregate power consumption exceeds a predetermined threshold [07] and, DCMU monitor power consumption and power consumption exceeds an overall threshold exceeds threshold logged parameters or events, and results of trends analysis thereupon [036] and
Hart teaches the toroid 56 include electrical conductor 15A and conductor 15A couples to toroid 56 has winding 58 and winding 60 and windings are formed of multiple turns of copper wire wound around toroid 56 in a manner [col. 4, lines 26-34] and, , toroid 56 winding 58 and winding 60. These windings are formed of multiple turns of copper wire wound around toroid 56 in a manner commonly practiced in the transformer industry [col. 4, lines 30-34], and, monitoring system monitoring voltages and currents and plurality of sensor apparatuses that monitor electricity in the electric circuits [col. 2, lines 50-60] and, voltage transformers and current transformers are coupled to various electric transmission lines to measure voltage and current in line [col. 1, lines 60-63].
Thus, Ingels (US 2011/0320834 A1) and Hart (US 5995911 A) and Achin (US 2016/0335550)  disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689